DETAILED ACTION
This action is in response to the application filed 5/6/2020.
Claims 1-20 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 210/0299616), hereinafter Chen.

As per claim 1, Chen teaches the following:
a computer-implemented method, (see abstract), comprising: 
receiving, at a computer collaboration system, an electronic digital editing invitation from a first user interface that executes on a first user device associated with a first user, the editing invitation comprising inviting a second user to collaborate on a digital electronic interactive design as an editor.  As Chen shows in Fig. 4, and corresponding paragraphs [0051] and [0052], a first user may select “Get Friend” 412 to invite a second user to a collaborative session, 
the interactive design being associated with product description data, the interactive design comprising a graphical visual representation of a physical product that is capable of custom manufacture with a plurality of variable product attributes.  As Chen teaches in paragraph [0048], and corresponding Fig. 4, a product being customized via a plurality of variables is presented on a display; 
granting, the second user, access to the product description data as the editor.  As Chen teaches in paragraph [0056], and corresponding Fig. 6, the second user may join the collaborative session; 
transmitting, from the computer collaboration system to a second user device associated with the second user, the product description data for rendering the interactive design in a second user interface executing on the second user device.  As Chen teaches in paragraph [0060], and corresponding Fig. 7, “all of the users within the design session may show an interface screen that is the same as or similar to that shown on the session initiator’s display”; 
receiving a first modification to the interactive design from the second user interface, the first modification to the interactive design being permissible only for a user account that is the editor.  As Chen teaches in paragraph [0063], one user at a time may effect change on the design.  Furthermore, as Chen teaches in paragraph [0061], the initiator may set limits in which one or more of the invitees can change the design, i.e., make an invitee an editor; 
automatically generating a first updated product description data by updating the product description data based on the first modification, and propagating the first updated product description data to the first user interface and to the second user interface to cause the first user interface and the second user interface to update their displays of the interactive design.  As Chen teaches in paragraph [0066], display updates are transmitted in response to design changes.

Regarding claim 2, Chen teaches the method of claim 1 as described above.  Chen further teaches the following:
receiving, at the computer collaboration system, a viewer invitation from the first user interface, executing on the first user device associated with the first user, inviting the second user to collaborate on the interactive design as a viewer.  As Chen shows in Fig. 4, and corresponding paragraphs [0051] and [0052], a first user may select “Get Friend” 412 to invite a second user to a collaborative session; 
granting, the second user, access to the product description data as the viewer.  As Chen teaches in paragraph [0061], the initiator may set limits in which one or more of the invitees can change the design, such as “no control and no design alteration rights”, i.e. a viewer; 
receiving a second modification to the interactive design from the first user interface.  As Chen teaches in paragraph [0063], one user at a time may effect change on the design; 
automatically generating a second updated product description data by updating the product description data based on the second modification, and propagating the second updated product description data to the first user interface and to the second user interface to cause the first user interface and the second user interface to update their displays of the interactive design.  As Chen teaches in paragraph [0066], display updates are transmitted in response to design changes.  

Regarding claim 3, Chen teaches the method of claim 2 as described above.  Chen further teaches the following:
granting access to the product description data is based on a role assigned a user, wherein the role is selected from one or more of: a customer role, a customer support agent role, a graphics designer role, a customer peer role, or a custom product artist role.  As Chen shows in Fig. 4, and corresponding paragraphs [0051] and [0052], a first user may select “Get Friend” 412 to invite a second user to a collaborative session, thus, a user’s friend is granted access based upon that person’s role as the user’s friend.

Regarding claim 4, Chen teaches the method of claim 3 as described above.  Chen further teaches the following:
each of the first modification and the second modification is transmitted as a serialized key-value pair and associated data that capture details of a modification.  As Chen teaches in paragraph [0066], a data packet associated with a change to a feature may be sent to participants, where the data packet may contain a time stamp, ID of editor, ID of edited object, indication of change, etc.  As a single data packet contains the multiple attributes, this is interpreted as encompassing a “serialized key-value”; 
wherein each of the first modification and the second modification is transmitted to a product options framework that manages the interactive design and the product description data of a product description.  As Chen teaches in paragraph [0066], the data packet may be sent to a central server; 
wherein each of the first modification and the second modification is stored in a journaled list associated with the product description.  See paragraph [0067], “Last Action”, where modifications are stored in a chronological order, i.e., a journal.; 
wherein each of the first modification and the second modification is used to modify a single product attribute of the interactive design.  Chen teaches in paragraph [0068] of customizing several aspects of a product, those a first user may change a first aspect, while a second user may later change that same aspect.

As per claim 10, Chen teaches the following:
one or more non-transitory computer readable storage media storing one or more instructions which, when executed by one or more processors, (see paragraph [0034]), cause the one or more processors to perform: 
The remaining limitations of claim 10 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 11-13, Chen teaches the media of claim 10 as described above.  The remaining limitations of claims 11-13 are substantially similar to those of claims 2-4 respectively, and are rejected using identical reasoning.

As per claim 18, Chen teaches the following:
computer collaboration system comprising: 
a memory unit; one or more processors; and a computer collaborator, (see paragraph [0034]),  performing:
The remaining limitations of claim 18 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claim 19, Chen teaches the system of claim 18 as described above.  The remaining limitations of claim 19 are substantially similar to those of claim 2 and is rejected using identical reasoning.

As per claim 20, Chen teaches the following:
a computer-implemented method comprising 
receiving, at a server computer, from a user device of a user that is customizing a custom product, a first attribute value that defines an attribute of the custom product.  As Chen teaches in paragraph [0066], a data packet based upon a modifications may be generated; 
in response to receiving the first attribute value, generating, by the server computer, based at least in part on the first attribute value and one or more other attributes of the custom product, a particular key-value expression that includes a plurality of key attributes and values.  As Chen teaches in paragraph [0066], a data packet associated with a change to a feature may be sent to participants, where the data packet may contain a time stamp, ID of editor, ID of edited object, indication of change, etc.  As a single data packet contains the multiple attributes, this is interpreted as encompassing a “serialized key-value”; 
receiving, at a server computer, an editing invitation from a first user interface, executing on a first user device associated with a first user, inviting a second user to collaborate on an interactive design as an editor.  As Chen shows in Fig. 4, and corresponding paragraphs [0051] and [0052], a first user may select “Get Friend” 412 to invite a second user to a collaborative session; 
based on the set of one or more render files, rendering an image of the custom product.  See Fig. 4; 
transmitting the rendered image of the custom product to the first user interface and a second user interface associated with the second user.  As Chen teaches in paragraph [0066], display updates are transmitted in response to design changes.  











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1-4 and 10-13, in view of Kordun (US 2009/0043848).

Regarding claim 5, Cho teaches the method of claim 4 as described above.  However, Cho does not explicitly teach of removing modifications that do not directly contribute to a final form.  In a similar field of endeavor, Kordun teaches of collaborative editing of content (see abstract).  Kordun further teaches in paragraph [0030] that a history of modifications may be maintained (journaled list) and that only modifications that have been approved may be displayed (those that directly contribute to a final form).  Upon the modification history of Chen, (see Chen, paragraph [0067]), being modified with only displaying approved modifications of Kordun, one of ordinary skill in the art would have arrived at “removing a particular modification from the journaled list by causing the product options framework to remove a particular key-value pair and particular data associated with the particular modification from the journaled list; wherein the journaled list is pruned to remove one or more key-value pairs and associated data that do not contribute directly to a final form of the interactive design; 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the modification history of Chen with the only approved history of Kordun.  One of ordinary skill would have been motivated to have made such modification because such “filtering” of modifications would benefit a user when a large amount of modification proposals are present and help avoid overwhelming the user with modifications by only displaying those which have been utilized.  Further see Chen, paragraph [0072], ignore certain tagged packets.

Regarding claim 14, Chen teaches the media of claim 13 as described above.  The remaining limitations of claim 14 are substantially similar to those of claim 5, and is rejected using identical reasoning.

Allowable Subject Matter
Claims 6-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Becker et al. (US 5,732,200), collaborative method for engineering teams.
-Klug (US 6,411,965), multi-user access to files.
-Hudson et al. (US 6,614,451), collaborative display/editing environment.
-Beaver et al. (US 2021/0266352), collaborate product design allowing request for assistance from designers.  See paragraph [0352] for history log. Same assignee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175